ORDER
PER CURIAM.
Movant, Christopher Wilson, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to move to suppress a videotape.
The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no prece-dential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).